Citation Nr: 1013543	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for metastatic lung 
cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and February 2008 rating 
decisions of the Department of Veteran's Affairs (VA) 
regional office (RO) located in St. Louis, Missouri that 
denied the Veteran's claims for service connection for 
bladder cancer and metastatic lung cancer, respectively.

The Veteran requested a Board hearing on his August 2008 Form 
9 appeal relating to his claim for service connection for 
metastatic lung cancer, which request was withdrawn by way of 
a February 2009 written request from the Veteran's 
representative.  As such, the Veteran's request is considered 
withdrawn, and this case is ready for decision.


FINDINGS OF FACT

1.  The Veteran's bladder cancer is not shown by the 
competent evidence of record to be etiologically related to a 
disease, injury, or event in service, to include herbicide 
exposure.

2.  The Veteran's metastatic lung cancer is not shown by the 
competent evidence of record to be etiologically related to a 
disease, injury, or event in service, to include herbicide 
exposure.


CONCLUSIONS OF LAW

1.  The Veteran's bladder cancer was not incurred in or 
aggravated by active service, and it may not be presumed to 
have been caused or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2009).

2.  The Veteran's metastatic lung cancer was not incurred in 
or aggravated by active service, and it may not be presumed 
to have been caused or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for bladder cancer and metastatic lung cancer, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that VCAA letters dated October 2006 (bladder 
cancer) and November 2007 (lung cancer) fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  The VCAA 
letters informed the Veteran of what information or evidence 
was needed to support his claims, what types of evidence the 
Veteran was responsible for obtaining and submitting to VA, 
and which evidence VA would obtain.  The notices also 
explained how VA assigns disability ratings and effective 
dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
All of the Veteran's service treatment records and VA 
treatment records have been associated with the claims file.  
The Veteran has not identified any additional relevant 
treatment records for VA to obtain.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established in-service event, 
injury, or disease, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2009);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board has considered the possibility of obtaining a VA 
medical opinion or examination with regard to the Veteran's 
claims for service connection for bladder cancer and 
metastatic lung cancer.  See McLendon, supra.  In this 
regard, the Board is cognizant that there are instances in 
which lay testimony can constitute probative evidence 
supporting an association between service and the claimed 
disability so as to satisfy the requirements of McLendon.  
For example, a lay person may be competent to offer testimony 
on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony can point to as to a continuity of symptomatology 
that would satisfy the requirements of McLendon.  However, 
the Board finds that a lay person is not be competent to 
offer an opinion on a matter clearly requiring medical 
expertise, such as linking the claimed cancers to herbicide 
exposure in service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the Veteran's lay beliefs alone 
can serve to establish any association between the Veteran's 
cancer and his military service.  As there is no other 
competent evidence suggesting any association with service, 
the Board finds that an examination or medical opinion is not 
warranted.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Veteran served on active duty in the United States Air 
Force between January 1962 and January 1966 as an aircraft 
mechanic.  He alleges that he incurred bladder cancer and 
metastatic lung cancer as a result of herbicide exposure 
during active service in Southeast Asia.  See, e.g., Claim, 
October 2006; Statement, November 2006 (Form 21-4138).  He 
asserts that his unit was involved in spraying herbicides in 
defoliation missions, and, therefore, because he was 
allegedly exposed to herbicide on a more regular basis than 
soldiers "on land" in country in Vietnam, he should be 
granted presumptive service connection.  See Notice of 
Disagreement, March 2007.

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases that 
manifest to a degree of 10 percent within a specified period 
in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
C.F.R. §§ 3.307(a)(6) and (d), 3.309(e) (2009).  

Certain types of respiratory cancers, including lung cancer, 
are included in the list of diseases for which presumptive 
service connection based on exposure to herbicides in Vietnam 
may be granted.  38 C.F.R. §§ 3.307(a)(6) and (d), 3.309(e) 
(2009).  The Board notes, however, that bladder cancer is not 
one of the diseases listed in 38 C.F.R. § 3.309(e) for which 
presumptive service connection due to herbicide exposure may 
be granted.

The Board notes that although lung cancer is one of the 
diseases listed in 38 C.F.R. § 3.309(e), in order to 
establish a claim of presumptive service connection due to 
herbicide exposure, the Veteran must have actually served in 
the Republic of Vietnam some time between January 9, 1962 and 
May 7, 1975.

38 C.F.R. § 3.313 provides that service in "Vietnam" 
generally includes service in the waters offshore or service 
in other locations if the conditions of service involved duty 
or visitation to Vietnam.  See 38 C.F.R. § 3.313 (2009).  VA 
General Counsel, however, has determined specifically that 
the presumptive service connection provision of 38 C.F.R. 
§ 3.307 relating to herbicide exposure in Vietnam "requires 
that an individual actually have been present within the 
boundaries of the Republic to be considered to have served 
there."  See VAOPGCPREC 27-97 at par. 8.  VA General Counsel 
has concluded that the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Additionally, there is no 
presumptive service connection for claims based on servicing 
or working on aircraft that flew bombing missions over 
Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).  A showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

As noted above, the Veteran has never asserted directly that 
he served in country in Vietnam, but rather that he served 
generally in Southeast Asia.  It appears that the RO 
conducted significant development to ascertain whether the 
Veteran served in Vietnam or otherwise had documented 
exposure to herbicides.  The Board notes that the Veteran's 
DD Form 214 reflects that he had about four months of 
"foreign or sea service," but it does not reflect receipt 
of the Vietnam Service Medal or the Vietnam Campaign Medal so 
as to indicate that the Veteran served in Vietnam.  The 
Veteran's AF Form 7 reflects that the Veteran served 131 days 
of foreign service that began on August 14, 1964, and 
"overseas definition codes" for "Spain" and "Japan" are 
noted on the Form.  The Veteran's orders provide only that he 
was to report to the Pope Air Force Base in North Carolina on 
August 14, 1964, and no further information regarding the 
country of his overseas service is indicated.

The Board also acknowledges various records that reflect that 
the Veteran's unit received the Air Force Outstanding Unit 
Award in June 1964 based on defoliation operations conducted 
in Southeast Asia between November 1961 and May 1963, which 
the Board notes was prior to the Veteran's overseas August 
1964 travel orders noted above.  See also AF Form 7, Awards.

In any event, even if the Board were to find that the Veteran 
had active service in country in Vietnam or that exposure to 
herbicides was otherwise to be presumed, the Board 
nevertheless concludes that the preponderance of the evidence 
would be against the Veteran's claims, as explained in 
greater detail below.

A.  Bladder Cancer

With regard to the Veteran's claim for service connection for 
bladder cancer, the Board notes that bladder cancer is not 
one of the diseases listed in 38 C.F.R. § 3.309(e) for which 
service connection may be awarded on a presumptive basis due 
to exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6) 
(2009).  This does not, however, prevent the Veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

In this regard, none of the Veteran's service treatment 
records reflect any diagnoses or treatment for any bladder 
condition.

The first record of complaint is a January 2006 VA treatment 
record, which reflects that the Veteran complained of 
hematuria.  A March 2006 VA treatment record reflects a 
cystourethroscopy was performed that revealed a bladder 
tumor.  A May 2006 VA operative report reflects that a 
surgical resection of the bladder tumor was performed.  A May 
2006 pathology report relating to biopsies of the Veteran's 
bladder and bladder tumor at the time of the resection 
surgery reflects a diagnosis of bladder transitional cell 
carcinoma (TCCA) with vascular invasion was recorded.  
September and October 2006 VA treatment records reflect that 
there was a recurrence of the bladder tumor, and that a 
second resection surgery was performed.  

As noted above, the Veteran was not diagnosed with bladder 
TCCA until 2006, 40 years post-service, and the Board notes 
that the Veteran does not contend that his bladder cancer 
developed any earlier.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since service, may be considered as evidence against 
the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Furthermore, there is no competent medical opinion of record 
linking the Veteran's bladder cancer to service, to include 
herbicide exposure.  As discussed, while the Board 
acknowledges the Veteran's lay assertion that his bladder 
cancer was caused by herbicide exposure, he is not competent 
to offer an opinion on a matter clearly requiring medical 
expertise, such as linking a current diagnosis of bladder 
cancer to service or herbicide exposure.  See Jandreau, 492 
F.3d at 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for bladder cancer, either on a direct or 
presumptive basis, and the benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Metastatic Lung Cancer

With regard to the Veteran's claim for service connection for 
metastatic lung cancer, the Board notes that primary lung 
cancer is one of the diseases listed in 38 C.F.R. § 3.309(e) 
for which presumptive service connection may be granted due 
to herbicide exposure.  As acknowledged by his representative 
in a February 2010 statement, however, resolution of this 
appeal rests on whether the Veteran's lung is the primary 
site of the cancer, or whether the cancer therein 
metastasized from another site.

In this regard, the Board finds that the preponderance of the 
competent and probative evidence of record establishes that 
the Veteran's metastatic lung cancer was caused by his non-
service connected bladder cancer.  Specifically, an April 
2006 VA treatment record reflects that a chest x-ray was 
taken (in preparation for the bladder tumor resection 
scheduled for May 2006) that revealed no active pulmonary 
disease, but a notation was made that "however he is a 
smoker and likely may develop some problem post-op."  As 
noted above, the May 2006 pathology report relating to the 
bladder biopsies reveals a diagnosis of bladder TCCA with 
vascular invasion.  October 2006 VA treatment records reflect 
that a CT scan of the Veteran's abdomen and pelvis revealed a 
new nodule on the Veteran's posterior right lung, and further 
evaluation was ordered.  See, e.g., VA Urology Note, October 
18, 2006.  An October 2006 thoracic CT scan reflects an 
impression of "TCCA of the bladder now metastatic," and 
clinical findings of lung nodules were noted.  A November 
2006 pathology report reflects that a needle biopsy was 
performed and a diagnosis of non-small cell carcinoma 
consistent with "metastatic TCCA" was recorded.  A 
subsequent November 2006 VA treatment record reflects that 
the Veteran was notified that "the TCCA of the bladder 
spread into his lung" and chemotherapy was recommended.  A 
December 2006 VA oncology consultation record includes a 
notation that the Veteran reported having smoked two packs 
per day for 40 years and that his father had lung cancer .  
However, that report also specifically reflects an assessment 
of bladder TCCA "now metastatic," and the plan includes the 
following notation "TCCA of the bladder - metastatic to 
lungs."

The Board finds the above medical evidence to be the most 
probative evidence of record with regard to the etiology of 
the Veteran's metastatic lung cancer.  There is no competent 
medical evidence that contradicts the above medical evidence 
with regard to the etiology of the Veteran's lung cancer, or 
that otherwise links his lung cancer to service, to include 
herbicide exposure.

While the Board acknowledges the Veteran's lay assertion that 
his lung cancer was caused by herbicide exposure, as noted 
above, he is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as diagnosing 
primary lung cancer, or linking his metastatic lung cancer to 
service or herbicide exposure.  See Jandreau v. Nicholson, 
supra.

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for metastatic lung cancer, either on a direct or 
presumptive basis, and the benefit-of-the-doubt-rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bladder cancer is 
denied.

Entitlement to service connection for metastatic lung cancer 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


